 Case 8:17-cv-02850-TPB-AEP Document 86 Filed 05/21/20 Page 1 of 5 PageID 349



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


THOMAS E. MORRISON,

      Plaintiff,

v.                                                    Case No. 8:17-cv-2850-T-60AEP

MEGAN J. BRENNAN,
Postmaster General,

      Defendant.
________________________________/

         ORDER GRANTING “DEFENDANT’S MOTION TO DISMISS”

      This matter is before the Court on “Defendant’s Motion to Dismiss,” filed on

March 27, 2020. (Doc. 85). Plaintiff did not file a response in opposition, and the time

to respond has expired. After reviewing the motion, court file, and the record, the

Court finds as follows:

                                      Background

      Plaintiff Thomas E. Morrison, an employee of the United States Postal Service,

filed his initial pro se complaint on November 27, 2017. (Doc. 1). Judge Kovachevich

granted Plaintiff’s “Motion to Amend Complaint.” (Docs. 38; 42). In her Order, Judge

Kovachevich reminded Plaintiff to plead a “short and plain statement of [his] claim”

through “simple, concise, and direct allegations,” in accordance with Federal Rule of

Civil Procedure 8(a)(2) and (d)(1). Judge Kovachevich also provided Plaintiff with

guidance on where to find resources for pro se litigants.




                                        Page 1 of 5
 Case 8:17-cv-02850-TPB-AEP Document 86 Filed 05/21/20 Page 2 of 5 PageID 350



       On February 26, 2019, Plaintiff filed his first amended complaint. (Doc. 46).

This Court dismissed this complaint on November 5, 2019, and it directed Plaintiff to

file a second amended complaint to cure several identified pleading deficiencies. (Doc.

77). Plaintiff filed his second amended complaint on March 18, 2020. (Doc. 83). On

March 27, 2020, Defendant Megan J. Brennan, Postmaster General, filed a motion to

dismiss, which is currently pending before this Court. (Doc. 85).

                                      Legal Standard

       Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short

and plain statement of the claim showing the [plaintiff] is entitled to relief.” Fed. R.

Civ. P. 8(a). While Rule 8(a) does not demand “detailed factual allegations,” it does

require “more than labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). In order to survive a motion to dismiss, factual allegations must be sufficient

“to state a claim to relief that is plausible on its face.” Id. at 570.

       When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233 (M.D.

Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a court

“must accept [a] [p]laintiff’s well pleaded facts as true, and construe the [c]omplaint in

the light most favorable to the [p]laintiff.” Id. (citing Scheuer v. Rhodes, 416 U.S. 232,

236 (1974)). “[A] motion to dismiss should concern only the complaint’s legal

sufficiency, and is not a procedure for resolving factual questions or addressing the

merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic Fertilizer, LLC, 8:09-

cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla. 2009) (Lazzara, J.).

                                          Page 2 of 5
    Case 8:17-cv-02850-TPB-AEP Document 86 Filed 05/21/20 Page 3 of 5 PageID 351



        As Plaintiff in this case is proceeding pro se, the Court more liberally construes

the pleadings. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2018). However, a pro

se plaintiff must still conform with procedural rules and the Court does not have

“license to act as de facto counsel” on behalf of a pro se plaintiff. United States v.

Padgett, 917 F.3d 1312, 1317 (11th Cir. 2019).

        A district court must generally permit a plaintiff at least one opportunity to

amend a complaint’s deficiencies before dismissing the complaint with prejudice. Vibe

Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018). “Implicit in such a

repleading order is the notion that if the plaintiff fails to comply with the court’s order

– by filing a repleader with the same deficiency – the court should strike his pleading

or, depending on the circumstances, dismiss his case and consider the imposition of

monetary sanctions.” Jackson v. Bank of America, N.A., 898 F.3d 1348, 1358 (11th

Cir. 2018) (internal quotations and citation omitted).

                                               Analysis

        In his second amended complaint, Plaintiff appears to bring claims for disability

discrimination, retaliation, and harassment for incidents that occurred between July

29, 2015, and the present.1 (Doc. 83). Defendant argues that Plaintiff has failed to

address the deficiencies previously identified by this Court in its prior Order – namely,

he has failed to sufficiently allege the exhaustion of administrative remedies and to

state a claim upon which relief may be granted. The Court agrees.




1In his initial complaint and first amended complaint, Plaintiff alleged that the events occurred
between June 1, 2015, and July 26, 2016. (Docs. 1; 46). The dates alleged in the second amended
complaint differ – Plaintiff alleges that the events occurred between July 29, 2015, and the present.
(Doc. 83). Some of these dates clearly follow the initiation of this lawsuit on November 27, 2017.
                                               Page 3 of 5
    Case 8:17-cv-02850-TPB-AEP Document 86 Filed 05/21/20 Page 4 of 5 PageID 352



        The Court previously dismissed Plaintiff’s first amended complaint because,

among other things, he (1) did not sufficiently allege that he had exhausted his

administrative remedies, and (2) failed to state a claim for relief for disability

discrimination, retaliation, or harassment. (Doc. 77).

        In his second amended complaint, with regard to the exhaustion of

administrative remedies, Plaintiff has merely indicated that the date he filed a charge

with the Equal Employment Opportunity Commission (“EEOC”) or an Equal

Employment Opportunity (“EEO”) counselor regarding the alleged discriminatory

conduct was October 8, 2016.2 However, Plaintiff has again failed allege – either

specifically or generally – that he has satisfied the conditions precedent to bringing to

this suit.

        Additionally, Plaintiff’s second amended complaint still lacks sufficient facts

that would allow the Court to draw a reasonable inference that Defendant engaged in

any discriminatory conduct against Plaintiff. The allegations are vague and

conclusory. Looking at his disability discrimination claim, Plaintiff only refers to a

“mental disability” without identifying the disability, and he does not allege any

connection between his disability and any discriminatory conduct. He also does not

allege that he actually requested a reasonable accommodation when asked to recertify

his previous accommodation. Considering his retaliation claim, Plaintiff describes

being subjected to multiple investigatory interviews, but he does not describe the

nature of the interviews at all. He also does not identify what, if any, statutorily



2The Court notes that in the first amended complaint, Plaintiff indicated that he filed a charge with the
EEOC on September 1, 2016. (Doc. 46 at 5).
                                               Page 4 of 5
 Case 8:17-cv-02850-TPB-AEP Document 86 Filed 05/21/20 Page 5 of 5 PageID 353



protected activity he engaged in, and he does not allege any causal connection between

the statutorily protected activity and the retaliation. Finally, examining his

harassment claim, Plaintiff fails to allege any specific actions or conduct to support his

claim. He also does not allege that the harassment was based on his disability, or that

the harassment was severe and pervasive.

        Because Plaintiff has had an opportunity to cure these pleading deficiencies but

failed to do so, the second amended complaint is dismissed with prejudice. See

Jackson, 898 F.3d at 1358; Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991),

overruled in part by Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542

(11th Cir. 2002).

        It is therefore

        ORDERED, ADJUDGED, and DECREED:

        1. “Defendant’s Motion to Dismiss” (Doc. 85) is hereby GRANTED.

        2. This case is DISMISSED WITH PREJUDICE.

        3. The Clerk is directed to terminate any pending motions and deadlines, and

           thereafter close this case.

        DONE and ORDERED in Chambers, in Tampa, Florida this 21st day of May,

2020.




                                                  TOM BARBER
                                                  UNITED STATES DISTRICT JUDGE




                                         Page 5 of 5
